Order entered May 21, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01378-CR

                              JOSE EZEQUIEL LOPEZ, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the County Criminal Court No. 3
                                     Dallas County, Texas
                            Trial Court Cause No. MB16-34780-C

                                             ORDER
          We REINSTATE this appeal.

          We abated the appeal for a hearing to determine why appellant’s brief had not been filed.

On May 19, 2019, we received the reporter’s record from the hearing. At the hearing, retained

counsel informed the trial court that appellant had signed a motion to withdraw the appeal.

Appellant has since filed his motion to withdraw with this Court. An opinion will issue in due

course.



                                                        /s/   LANA MYERS
                                                              JUSTICE